United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60889
                         Summary Calendar



ROBERT SANDERS,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:00-CV-831-WS
                      --------------------

Before DAVIS, EMILIO M. GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Robert Sanders appeals the judgment of the district court

that affirmed the decision of the Commissioner of Social Security

(“Commissioner”).   The Commissioner denied Sanders’ request for a

waiver of recovery of retirement benefits overpayments made to

Sanders in the years 1992, 1995, and 1996.

     Sanders contends that he was not at fault and did not cause

the overpayments and that repayment constituted a hardship.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60889
                                 -2-

Sanders asserts that the Social Security Administration has the

financial records and should be able to pay benefits correctly.

He asserts that the Administrative Law Judge was biased and that

the district court did not afford him a fair trial.

     Our review is limited to determining whether the

Commissioner’s decision was supported by substantial evidence and

whether any errors of law were made.   Bray v. Bowen, 854 F.2d
685, 686-87 (5th Cir. 1988).   Substantial evidence “means such

relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.”   Rini v. Harris, 615 F.2d 625, 627 (5th

Cir. 1980).   We do not reweigh the evidence or substitute our

judgment for the Commissioner’s judgment.      Rini, 615 F.2d at 627.

     Substantial evidence in the record supports the

Administrative Law Judge’s findings that Sanders failed to

furnish material information concerning his earned income for the

years 1992, 1995, and 1996 and that he accepted benefits payments

in those years that he knew or could have been expected to know

were incorrect.   See Bray, 854 F.2d at 687.    Accordingly, Sanders

was not without fault in causing the overpayments and was not

entitled to waiver of recovery of the overpayments.      See 42

U.S.C. § 404(b); Bray, 854 F.2d at 687.

     Sanders asserts that the Administrative Law Judge was biased

and that the district court denied him a fair trial.     Sanders

does not provide facts to support these assertions.     Although we

apply less stringent standards to parties proceeding pro se than
                           No. 03-60889
                                -3-

to parties represented by counsel and liberally construe the

briefs of pro se litigants, pro se litigants must still brief the

issues and reasonably comply with the requirements of FED. R. APP.

P. 28.   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); Yohey

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).   Sanders has not

so complied.

     Accordingly, the judgment of the district court is AFFIRMED.